Citation Nr: 0207780	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-41 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right trigeminal 
neuralgia as secondary to service-connected residuals of a 
fracture of the jaw involving malunion of the mandible.

(The issues of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder, and entitlement to a rating greater than 10 percent 
for residuals of jaw fracture involving malunion of the 
mandible will be the subject of a later appellate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from February 1976 to 
October 1984.  

This appeal arises from a June 1994 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision, 
among other things, granted service connection for a 
disability then classified as residuals of a broken jaw; a 10 
percent evaluation was assigned.  The veteran disagreed with 
that determination and a statement of the case was issued in 
August 1994.  The disorder was later reclassified as 
residuals of a fracture of the jaw involving malunion of the 
mandible, now rated as one disability under Diagnostic Codes 
8307-9904.  

A hearing was held at the RO in June 1999 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence for which he did not waive initial RO 
consideration.  Accordingly, the Board remanded the case in 
August 1999 for the RO's review of the additional evidence 
and for any other development deemed necessary.  

The veteran's claims folder has been transferred to the 
Albuquerque, New Mexico, RO.  In October 2000, the RO issued 
a supplemental statement of the case determining that the 
issue of entitlement to secondary service connection for 
right trigeminal neuralgia was inextricably intertwined with 
the issue of the evaluation to be assigned for residuals of a 
fracture of the jaw involving malunion of the mandible.  The 
RO denied the secondary service connection claim.

In a statement in support of the current claim, dated May 24, 
2001, the veteran asserted that he is totally unemployable.  
He attributed his inability to work to trigeminal neuralgia, 
a condition which he maintains is a result of his service-
connected disability involving jaw fracture residuals.  The 
issue of a total disability rating based on unemployability 
due to a service-connected disability has not been developed 
for appellate review.  Accordingly, the issue is referred to 
the RO for any action deemed appropriate.

The veteran had executed power of attorney in favor of the 
Military Order of the Purple Heart.  A memorandum from the 
Military Order of the Purple Heart, dated in May 2002, 
advises that the veteran had terminated representation by 
that organization.

The Board has deferred appellate review of certain issues 
identified on the title page of this decision, in order to 
undertake additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When that development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099m 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

There is no etiologic relationship between service-connected 
residuals of a fracture of the jaw involving malunion of the 
mandible and right trigeminal neuralgia.  


CONCLUSION OF LAW

Right trigeminal neuralgia is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. § 3.310 (2001), 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran sustained a 
fracture of the mandible in 1981 when involved in an 
altercation.  He was placed in intermaxillary fixation and 
Arch bars at the time.  Subsequent to the mandibular 
fixation, it was determined that dental occlusion had not 
been the same as predating the trauma.  He was hospitalized 
in June 1983 and underwent a bilateral sagittal split 
osteotomy of the mandible to correct facial asymmetry.  The 
summary of hospitalization relates that the procedure was 
without complication with the exception of a severed inferior 
alveolar nerve on the left which was appropriately sutured to 
position.  

The report of the veteran's June 1983 oral surgery notes 
that, after the mandibular sagittal split was accomplished 
through the osteotomy cut, the left neurovascular bundle was 
found to have been severed.  The neurovascular bundle was 
found to be in an extremely lateral position, following the 
veteran's mandibular fracture in that same area, 
approximately two years before.  When the neurovascular 
bundle was found to be severed, an end-to-end anastomosis was 
performed and the neurovascular bundle was placed back in the 
mandibular canal.

The veteran presented at a government medical facility in 
March 1992.  He complained of pain of two days duration 
involving the right side of the teeth and jaw.  No diagnosis 
was rendered.

A VA general medical examination was performed in March 1994.  
According to the veteran's history, his jaw had been 
fractured in 1983 as part of the treatment for misalignment 
of the lower jaw.  During surgery, the left facial nerve was 
severed, and he lost sensation at the left side of his lips.  
Current examination of the head, face and neck was normal.  
Neurological examination was normal except for sensory 
decrease of the left side of the face.

A VA dental examination was performed in March 1994.  The 
veteran complained of pain, especially on the right side of 
the face.  Clinical inspection revealed numbness of the lower 
left jaw.  The temporomandibular joint (TMJ) clicked and was 
painful on opening.  Muscles were tender.  The diagnosis was 
TMJ disorder.  It was found that there was no limitation of 
motion by actual measurement of mouth opening.  There was no 
apparent loss of bone or structure of the jaw as a result of 
injury.  No loss of masticatory function was detected.  
Occlusion was abnormal.  Wiring was seen in the left lower 
jaw, the residual of treatment for a jaw fracture.  Numbness 
of the left lower left jaw was also noted as a residual of 
the jaw fracture.  

A June 1994 rating decision granted service connection for 
residuals of a broken jaw.  A 10 percent evaluation was 
assigned and has remained at that level since service 
connection was granted.  The disorder, now classified as 
residuals of a fracture of the jaw involving malunion of the 
mandible, is rated as a single disability entity under 
Diagnostic Codes 8307-9904.

VA outpatient reports, dated from August 1997 through April 
1999, show the veteran complained of jaw pain and facial 
pain.  The assessments were neuralgia of the 7th cranial 
nerve and trigeminal neuralgia.  

When the veteran was examined at an emergency room of a 
government medical facility in March 1998, he complained of 
massive pain in the right mandible near the temporomandibular 
joint (TMJ), with swelling and difficulty chewing.  Clinical 
inspection showed tenderness of the right lateral face from 
the chin to the TMG; no swelling was detected; a slight 
facial droop was seen on the right; there was diminished 
sensation of the left face.  The assessment was facial pain.  

Added to the claims file were copies of articles from medical 
websites.  The articles, dated in the period from December 
1998 to December 1999, discuss cranial nerve disorders, 
including trigeminal neuralgia.

A hearing was held at the RO in June 1999 before the 
undersigned Member of the Board.  In testimony, the veteran 
related that jaw fracture residuals resulted in difficulty 
speaking and chewing.  He stated that trigeminal neuralgia 
produced an electric shock-type sensation which ran down the 
right side of his face.  The pain from trigeminal neuralgia 
was so intense that he was prescribed an opiate called 
Oxychodone, also known as Percocet.

Received from the Social Security Administration (SSA) was a 
document, dated in November 1999, indicating that the veteran 
continued to be disabled under SSA criteria.  The primary 
diagnosis was affective disorders.  Medical records, dated 
from June 1993 to October 1999, accompany the SSA document.  
Included in the medical records from SSA was the report of 
the veteran's evaluation at a VA neurosurgery clinic in 
September 1999.  The veteran complained of right jaw pain of 
one and one-half years duration.  He stated that pain was 
constant and bearable, but with occasional episodes of sharp 
pain which might occur two to twelve times per day.  The 
veteran described the pain as being knife-like and "shooting 
down his jaw."  He indicated that he was able to move his 
facial musculature, but this was extremely limited due to his 
pain.  He gave a history of jaw fractures on the right side 
of his face, with subsequent surgery for realignment of his 
jaw.  This was followed by infection of the jaw on the left 
side and right side in 1984.  On current clinical inspection, 
palpation of the area of cranial nerve V produced sharp 
tenderness to touch on the right zygomatic arch and cheek 
line moving inferior to the mouth.  Palpation of the area of 
cranial nerve VII produced minimal decrease to motor 
function, most likely due to pain.  The impression was right-
sided trigeminal neuralgia with possible 7th cranial nerve 
involvement.

Received in September 2000 was a statement, dated in 
September 1999, from a  VA physician noting that the veteran 
was receiving treatment for trigeminal neuralgia.  It was 
reported that trigeminal neuralgia resulted in incapacitating 
pain of the face and jaw.  

Also received in September 2000 was a statement, dated in 
July 2000, from Ng Wai Keong, M.D.  The physician reported 
that the veteran had intractable right trigeminal neuralgia 
and experienced ongoing, severe paroxysmal attacks.

Statements from the veteran, dated in August 2000 and 
September 2000, were added to the record in support of a 
claim for secondary service connection for trigeminal 
neuralgia.  The veteran alleged that oral surgery during 
service involved breaking both sides of the mandible; an 
infection set in after surgery.  He maintained that surgery 
severed the 5th (trigeminal) nerve on the left, causing 
numbness.  He pointed out that this was so because the 7th 
cranial nerve affected the tongue only; thus, severance of 
the 7th cranial nerve would not produce numbness of the face.

Dr. Keong, in a statement dated in October 2000, related that 
the veteran had intractable trigeminal neuralgia due to 
surgical fracture of the jaw to repair a misaligned post-
traumatic injury sustained in military service.

A statement, dated in June 2001, was received from a VA 
physician, who indicated that she had treated the veteran for 
trigeminal neuralgia for the past two months.  She noted that 
she had reviewed the records of the veteran's jaw surgery in 
June 1983.  During that procedure, the left seventh nerve was 
severed, resulting in paralysis of the left face.  According 
to the veteran's report, he also suffered a postoperative 
infection and required three weeks of daily debridement and 
instrumentation on both sides of his mouth.  The physician 
commented that trigeminal neuralgia is a debilitating 
disorder.  The cause of the disorder was not well-understood.  
Most cases occurred in the middle aged and elderly.  The 
veteran did not fit the profile of a typical patient with the 
diagnosis of trigeminal neuralgia.  The examiner went on to 
state that it was possible that the infection and 
instrumentation of the mouth during the in-service surgery 
could have contributed to the development of trigeminal 
neuralgia.  It was reported that the veteran suffered from 
chronic debilitating and incapacitating pain. 

The veteran was afforded a VA examination of cranial nerves 
in August 2001.  The examiner stated that the claims file had 
been reviewed.  The veteran described paroxysms that were 
present in the right face along the upper cheek bone, as well 
as along the mandible involving the chin, but not the nose.  
These paroxysms could last from five to twenty seconds at a 
time and could occur several times per day.  The examiner 
referred to an October 1999 MRI of the brain, mentioned in 
the veteran's medical record.  The MRI showed a small vessel 
to be abutting the superior aspect of the right fifth cranial 
nerve.  Surgical intervention had been considered, but not 
employed because an arteriovenous malformation (AVM) was 
found near the right trigeminal nucleus.  

On current examination, the face was symmetric, though the 
veteran refused to activate any of the facial muscles to any 
great degree.  Nevertheless, the examiner noted that no 
asymmetry was detected on the limited movement with the face 
at rest.  Sensation appeared to be intact to temperature as 
well as to touch, though once again, the veteran was 
reluctant to let the examiner touch the right side of his 
face.  The palate elevated symmetrically.  The tongue was in 
midline.  

The examiner commented that the veteran currently complained 
of "atypical facial pain," which had been present for 1.5 
years, as far as could be determined from the record.  He had 
a left neurovascular bundle injury due to the original jaw 
fracture in 1981.  This was repaired in 1983.  However, the 
veteran's symptoms were on the other side of his face.  The 
description he gave was one of atypical trigeminal neuralgia, 
with sharp shooting pains every several seconds.  The 
examiner remarked that the AVM near the trigeminal nucleus on 
the right might indeed account for the veteran's symptoms.  
However, if that were the case, then his symptoms would be 
unrelated to any surgical repair and/or fracture of the jaw, 
as the trigeminal nucleus is not located in the jaw.  The 
examiner went on to note that there was no evidence of 
paralysis of the seventh cranial nerve currently, though the 
examination was somewhat limited by effort.  In all, it was 
the examiner's opinion that the veteran might, indeed, have 
atypical facial pain/trigeminal neuralgia, but that it would 
more likely be related to the AVM found near the trigeminal 
nucleus rather than due to the jaw fracture and/or repair.

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for initial/further consideration under 
the new law and regulations, poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001).

Additionally, service connection shall be granted for that 
degree of disability which is proximately due to or the 
result of aggravation of a nonservice-connected condition by 
a service-connected condition.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection is in effect for jaw fracture residuals, 
and the medical evidence demonstrates that the veteran 
currently has trigeminal neuralgia.  The veteran contends, in 
essence, that in-service surgery to correct dental occlusion 
from a jaw fracture resulted in severance of the fifth 
cranial (trigeminal) nerve.  A review of the record discloses 
medical opinion both favorable and unfavorable to the 
veteran's contention.

Dr. Keong, a neurologist, provided a statement supporting the 
contended relationship between the surgical procedure during 
service to correct facial asymmetry and the later 
demonstrated right trigeminal neuralgia.  The statement is 
not informed by the physician's review of the veteran's 
claims file.  Moreover, it is not accompanied by any clinical 
records and does not provide the rationale upon which it is 
based.  The Board believes it is entitled to only limited 
probative value.

A VA internist also supports the contended relationship 
between the surgical procedure during service to correct 
facial asymmetry and the later demonstrated trigeminal 
neuralgia.  The Board is aware that the physician's opinion 
is informed by a review of the veteran's claims file, 
particularly by a review of the report of oral surgery 
performed during service.  For one thing, the physician found 
that the surgical procedure resulted in severance of the left 
seventh cranial nerve.  Second, the physician found that 
severance of the left seventh cranial nerve produced 
paralysis of the left (emphasis added) face.  

Implicit in the VA internist's opinion is that the surgical 
trauma to the left seventh cranial nerve produced paralysis 
on the left, i.e., the corresponding side of the face.  In 
fact, a VA neurosurgical consultation, performed in September 
1999, showed that the veteran reported that symptoms of jaw 
pain involved the right (emphasis added) side of the face.  
This is the side of the face opposite the site of the 
severance of the seventh cranial nerve.  The VA internist had 
the record of the November 1999 neurosurgical consultation 
available when she reviewed the claims folder in preparing 
her opinion, which was issued in June 2000.  Nevertheless, 
her opinion on the matter of the etiology of the veteran's 
current right trigeminal neurlagia is silent on what seems to 
be a major anomaly, i.e., that the current facial symptoms 
involve a side of the face opposite from the site of trauma 
to the seventh cranial nerve.  In all, the Board believes 
that the VA internist's opinion is entitled to  significant 
probative value, although its probative value is compromised 
by a major unexplained discrepancy.  

Turning to the August 2001 VA neurologist's opinion on the 
etiology of the veteran's trigeminal neuralgia, the Board 
notes that this opinion, like the June 2000 VA internist's 
opinion, is also supported by claims folder review.  However, 
the Board notes that the neurologist's opinion identifies and 
examines the discrepancy between the site of trauma to the 
seventh cranial nerve, on the one hand, and the location of 
symptoms of trigeminal neuralgia, on the other hand.  
Moreover, the neurologist's opinion provides a reasoned 
explanation of why an AVM involving the right fifth cranial 
nerve, a disorder having no relationship to the surgical 
trauma to the left seventh cranial nerve, might well be the 
cause of the veteran's right trigeminal neuralgia.  

A VA medical report of an October 1999 MRI demonstrating the 
presence of the AVM was among the documents available for 
review by the VA internist when she prepared her opinion for 
issue in June 2000.  The Board finds it noteworthy, however, 
that she did not comment at all on this item of evidence, 
which clearly appears significant to formulation of an 
opinion about the etiology of the veteran's right-sided 
trigeminal neuralgia.  

As among the opinions of the private neurologist, the VA 
internist and the VA neurologist, the Board determines that 
the VA neurologist's opinion is the most persuasive.  This is 
because it is the only opinion of the three which 
satisfactorily identifies and reconciles 
discrepancies/distinctions posed by the medical evidence in 
this case.  Accordingly, the Board finds that the VA 
neurologist's opinion is entitled to greater probative weight 
than either the opinion of the private neurologist or the VA 
internist.  

In view of the foregoing, the Board concludes that the 
evidence in its entirety weighs against a grant of secondary 
service connection for right trigeminal neuralgia.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to service connection for right trigeminal 
neuralgia as secondary to service-connected residuals of a 
fracture of the jaw involving malunion of the mandible is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

